DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-13 are related to a method. Claim 14 is related to a system. Claims 15-20 are related to computer readable storage media that are defined as storing non-transitory media as described in [0135] of the Applicant’s Specification. Accordingly, claims 1-20 are all within at least one of the four statutory categories. 

2019 PEG: Step 2A- Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is 

Representative independent claim 14 includes limitations that recite at least one abstract idea. Specifically, independent claim 14 recites:

A standardized cloud radiotherapy planning system, characterized in comprising a master cloud server, a network communication module, a client and a controlled computer, wherein, 
the master cloud server, the controlled computer, and the client are communicatively connected through the network communication module; 
the master cloud server is used to define a computation phantom, delineate a target area and define computation parameters, decompose a computation task, optimize assignment and schedule of tasks, and monitor execution of the controlled computer; 
the controlled computer is configured to receive a running instruction issued by the master cloud server, determine task execution, perform a computation task, and feed computation progress and computation result back; and 
the client is used to upload a patient image, patient data or clinical dose to the master cloud server, and view result of the radiotherapy plan.

The Examiner submits the foregoing underlined limitations constitute a “certain methods of organizing human activity, specifically managing human interactions because the steps are reference to managing a radiotherapy plan of a patient, and include the steps of defining a 

Additionally, independent claim 1 recites similar steps for managing human interactions as described and includes abstract idea steps of a target area is delineated on the basis of the patient image, decomposes a computation task and assigns it to a controlled computer, uses a standard radiotherapy equipment mode to compute a radiotherapy plan for a patient to generate a standard radiotherapy plan, and conducts conversion to generate a specific radiotherapy plan that matches specific radiotherapy equipment. These steps define a patient and analyze their image data, compute a standard plan for radiotherapy based on the data, and to then further define and generate a specific plan based on specific radiotherapy equipment.

Additionally, claims 15-20 recite steps that are dependent on claim 1, and thus recite similar subject matter.

Any limitations not identified above as part of a mental process are deemed “additional elements” and will be discussed in further detail below. 

Accordingly, the claim as a whole recites at least one abstract idea.

 further define the at least one abstract idea, and thus fail to make the abstract idea any les abstract.

Claim 4 recites how the delineation can be a manual operation by the user that is used to manage the treatment plan, thus further defining the abstract idea. Claims 5, 6 further specifies generating specific treatment plan by considering isodose lines and DVH curves, for example. Claim 7 recites a further quality assurance step to ensure the plan is corrector or not and requires reconsideration, thus further defining the abstract idea. Claim 8 recites the management of radiotherapy equipment to allocate the resources depending on their availability, thus further defines the abstract idea. Claim 9 recites the user themselves setting a queue for computation resources for optimizing the treatments, thus further recites the abstract idea. Claims 10-12 further recite comparing the parameter from the specific equipment to the reference standard equipment and deciding if the treatment plan needs to be specialized further based on a threshold, thus further defining the abstract idea. Claim 13 recites generating multiple treatment plans that would match with the one or more specific radiotherapy equipment, therefore further defining the management of treatments, and therefore further defining the abstract idea. 

2019 PEG: Step 2A- Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrates the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to 

In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A standardized cloud radiotherapy planning system, characterized in comprising a master cloud server, a network communication module, a client and a controlled computer, wherein, 
the master cloud server, the controlled computer, and the client are communicatively connected through the network communication module; 
the master cloud server is used to (no more than merely invoke computers or machinery as a tool to perform an existing process, see MPEP 2106.05(f))) define a computation phantom, delineate a target area and define computation parameters, decompose a computation task, optimize assignment and schedule of tasks, and monitor execution of the controlled computer; 
the controlled computer is configured to receive a running instruction issued by the master cloud server, (merely data-gathering steps as noted below, see MPEP 2106.05(g) and Versata Dev. Group, Inc. v. SAP Am., Inc. (store and retrieve data)) determine task execution, perform a computation task, and feed computation progress and computation result back; and 
the client is used to upload a patient image, patient data or clinical dose to the master cloud server, and (no more than merely invoke computers or machinery as a tool to perform an existing process, see MPEP 2106.05(f))) view result of the radiotherapy plan.

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.

Regarding the additional limitations of the A standardized cloud radiotherapy planning system, characterized in comprising a master cloud server, a network communication module, a client and a controlled computer, wherein, the master cloud server, the controlled computer, and the client are communicatively connected through the network communication module and the client is used to upload a patient image, patient data or clinical dose to the master cloud server,; Examiner submits that these limitations amount to merely using computers or machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).

Regarding the additional limitations of the controlled computer is configured to receive a running instruction issued by the master cloud server,, these are merely pre-solution activities. The Examiner submits that these additional limitations merely add insignificant extra-solution activity of being data-gathering steps to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).

patient data is uploaded to a master cloud server, wherein the patient data comprises a patient image and medical order data. This is merely pre-solution activity. The Examiner submits that these additional limitations merely add insignificant extra-solution activity of being data-gathering steps to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to manage radiotherapy plan for a patient, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).

For these reasons, representative independent claim 1 and the analogous independent claims do not recite additional elements that integrate the judicial exceptions into a practical application.



Claims 2 and 3 further recite the collected data, thus further reciting the pre-solution activity. 

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.

Regarding the additional limitations of the A standardized cloud radiotherapy planning system, characterized in comprising a master cloud server, a network communication module, a client and a controlled computer, wherein, the master cloud server, the controlled computer, and the client are communicatively connected through the network communication module and the client is used to upload a patient image, patient data or clinical dose to the master cloud server,; Examiner submits that these limitations amount to merely using computers or machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).

the controlled computer is configured to receive a running instruction issued by the master cloud server,, these are merely pre-solution activities. The Examiner submits that these additional limitations merely add insignificant extra-solution activity of being data-gathering steps to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g) and 2106.05(d)(II) specifically Versata Dev. Group, Inc. v. SAP Am., Inc. (store and retrieve data)).

Additionally, claim 1 recites patient data is uploaded to a master cloud server, wherein the patient data comprises a patient image and medical order data. This is merely pre-solution activity. The Examiner submits that these additional limitations merely add insignificant extra-solution activity of being data-gathering steps to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g) and 2106.05(d)(II) specifically Versata Dev. Group, Inc. v. SAP Am., Inc. (store and retrieve data)).

The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exceptions for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  

For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 USC 101. Therefore, claims 1-20 are rejected under 35 USC 101 as being directed to non-statutory subject matter. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 13-15, and 17-20 are rejected under 35 USC 102(a)(2) as being anticipated by US 2019/0076671 A1 to Willcut et al. (“Willcut”):

Regarding claim 1:
Willcut teaches a standardized cloud radiotherapy planning method suitable for execution in a standardized cloud radiotherapy planning system, characterized in comprising the following steps: (1) patient data is uploaded to a master cloud server, wherein the patient data comprises a patient image and medical order data; 
(2) a target area is delineated on the basis of the patient image; ([0060]- the system defines the boundaries of the area of the body (delineate) for the radiotherapy treatment based on the area of the body from the patient image.)
(3) the master cloud server decomposes a computation task and assigns it to a controlled computer, and the controlled computer uses a standard radiotherapy equipment mode to compute a radiotherapy plan for a patient to generate a standard radiotherapy plan; and ([0050]- the system can be run on a cloud network with interconnecting computing devices. [0085]- the control console obtains previous similar radiotherapy plans that were developed (this is interpreted as the server decomposing a computation task and assigns it to the controlled computer) This is used as a reference for the patient’s treatment)
(4) according to the standard radiotherapy plan, the master cloud server or the controlled computer conducts conversion to generate a specific radiotherapy plan that matches specific radiotherapy equipment. ([0100]- the “reference” radiotherapy plan is optimized specifically for the patient and also creates a guide for specific parameters to be altered for the radiotherapy equipment, such as the collimator radiation beams (this is interpreted as the specific radiotherapy equipment). [0078]- For example, a collimator can be configured into a specific “state” configuration (interpreted as the specific radiotherapy equipment) to adaptively change the dose distribution plan to the patient to create the specific plan.)

Claim 20 is rejected in a similar manner to claim 1.


Willcut teaches all of the limitations of claim 1. Willcut further teaches wherein the patient image comprises one or a combination of a CT image, a MRI image, or a PET image. ([0055]- MRI and PET images are used for the patient images)

Claim 19 is rejected in a similar manner to claim 2.

Regarding claim 3:
Willcut teaches all of the limitations of claim 1. Willcut further teaches wherein the medical order data comprise one or a combination of target radiotherapy dose, DVH curve, and radiotherapy dose constraint value of each organ. ([0036]- medical order data is included in the gather patient data and includes DVH, dosage data, and dose responses)

Claim 18 is rejected in a similar manner to claim 3.

Regarding claim 4:
Willcut teaches all of the limitations of claim 1. Willcut further teaches wherein the delineation is automatic delineation, semi-automatic delineation, or manual delineation. ([0060]- delineation is done by the system, and is thus considered as automatic)

Claim 17 is rejected in a similar manner to claim 4.


Willcut teaches all of the limitations of claim 1. Willcut further teaches wherein said "according to the standard radiotherapy plan, the master cloud server or the controlled computer conducts conversion to generate a specific radiotherapy plan that matches specific radiotherapy equipment" further comprises:  2Application No. To be assigned introducing the standard radiotherapy plan, and using a dose-volume histogram and isodose line in the standard radiotherapy plan as constraint conditions for optimization of the specific radiotherapy plan, and re-computing a final specific radiotherapy plan based on field parameters of the standard radiotherapy plan. ([0100]- the radiotherapy plan is tailored for a patient and re-computes the parameters of treatment data for the patient; this is initially based on a standardized reference treatment )

Regarding claim 6:
Willcut teaches all of the limitations of claim 5. Willcut further teaches wherein in the step (4) the re-computing comprises one or a combination of dose computation or reverse optimization, wherein the reverse optimization comprises use of one or a combination of a direct subfield optimization method and a flux map optimization method. ([0078]-a specific dose distribute (this is interrupted as the dose computation) can be predicted by the system when the collimator specific equipment is changed)

Regarding claim 7:
Willcut teaches all of the limitations of claim 1. Willcut further teaches wherein a quality assurance step is also provided after the step (4), verifying through the quality assurance step before treatment of a patient whether the converted plan is correct or not; if correct, executing the specific radiotherapy plan; and if not, returning to the step (4) to regenerate a new specific radiotherapy plan according to the standard radiotherapy plan. ([0093]- to ensure the patient’s radiotherapy is appropriate at a given time, a new image of the patient’s tumor is uploaded to the system so a new radiotherapy treatment can be generated depending on the size of the tumor (if the tumor is smaller, then radiation will be reduced, for example). This is interpreted to provide a quality assurance step to ensure the correct specific radiotherapy plan is given to the patient)

Regarding claim 13:
Willcut teaches all of the limitations of claim 1. Willcut further teaches wherein, in the step (4), when the standard radiotherapy plan is converted into the specific radiotherapy plan, conversion is set to generate one or more specific radiotherapy plans that respectively match one or more specific radiotherapy equipment. ([0093]- depending on the specific configuration of the radiotherapy, a specific therapy is given to the patient; the equipment can be configured multiple times depending on the status of the tumor, therefore one or more specific radiotherapy plans can be generated by the system.)

Claim 15 is rejected in a similar manner to claim 13.

Regarding claim 14:
Willcut teaches a standardized cloud radiotherapy planning system, characterized in comprising a master cloud server, a network communication module, a client and a controlled computer, wherein, the master cloud server, the controlled computer, and the client are communicatively connected through the network communication module; ([0050, 0051]- the system can be implemented in a cloud service with connected computing devices and networks. [0035]- control console for the computing is a part of the network to interface with databases and to obtain data for the system)
the master cloud server is used to define a computation phantom, delineate a target area and define computation parameters, decompose a computation task, optimize assignment and schedule of tasks, and monitor execution of the controlled computer; ([0060]- the system defines the boundaries of the area of the body (delineate) for the radiotherapy treatment based on the area of the body from the patient image (this creates a 3D model of the area or the computation phantom). [0050]- the system can be run on a cloud network with interconnecting computing devices. [0085]- the control console obtains previous similar radiotherapy plans that were developed (this is interpreted as the server decomposing a computation task and assigns it to the controlled computer). [0100]- the “reference” radiotherapy plan is optimized specifically for the patient and also creates a guide for specific parameters to be altered for the radiotherapy equipment, such as the collimator radiation beams (this is interpreted as the specific radiotherapy equipment).)
the controlled computer is configured to receive a running instruction issued by the master cloud server, determine task execution, perform a computation task, and feed computation progress and computation result back; and
the client is used to upload a patient image, patient data or clinical dose to the master cloud server, and view result of the radiotherapy plan. ([0036]- the system can upload a patient’s patient image via DICOM as described in [0060] and other patient data on previous treatments)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is rejected under 35 USC 103 as being unpatentable over US 2019/0076671 A1 to Willcut et al. (“Willcut”) in view of US 2016/0144198 to Lof (“Lof”):

Regarding claim 8:
Willcut teaches all of the limitations of claim 1. Willcut however does not explicitly teach:
wherein between the step (3) and the step (4), the method further comprises a step of selecting a radiotherapy equipment for conversion according to congestion situation of the radiotherapy equipment, where the standard radiotherapy plan is preferentially converted to a radiotherapy equipment currently idle or to a radiotherapy equipment with few task to be performed or to a radiotherapy equipment as user-defined for conversion. 
Lof however teaches before the effective filing date of the current invention that radiotherapy plans for a patient can be managed by the system with specific resource availabilities [0013]. Resources are described as radiotherapy equipment that meet the parameters for the patient’s treatment [0033].  Equipment can be used in a timely manner for the workflow within the hospital depending on the availability of the equipment; the system considers if equipment is not available (indicating a congestion situation), and this can be used to put patients with available equipment so they can get their specific treatment plan (indicating that availability means idleness) [0034-0035].
Therefore, it would have been obvious to one of ordinary skill in the art of radiotherapy before the effective filing date of the current invention to include the resource management system of Lof to the system of Willcut because it promotes better efficiency to treat patients as described in [0002] of Lof.


Claim 9 is rejected under 35 USC 103 as being unpatentable over US 2019/0076671 A1 to Willcut et al. (“Willcut”) in view of US 2017/0143994 A1 to Kearney et al. (“Kearney”):

Regarding claim 9:
Willcut teaches all of the limitations of claim 1. Willcut however does not explicitly teach:
wherein, when the standard radiotherapy plan is generated or before the radiotherapy plan matching the specific radiotherapy equipment is generated through conversion, a process queue conversion is performed according to available computing resources or priority of computation tasks is set by users themselves. 
Kearney however teaches before the effective filing date of the current invention of a system to specify the radiotherapy of a patient [0023]. Because the system can compute a treatment plan for multiple patients, the computational steps provide a queue for computational resource to prioritize certain patient’s treatment planning before the specific treatment is generated for the patient [0042].
Therefore, it would have been obvious to one of ordinary skill in the art of radiotherapy before the effective filing date of the current invention to include the computational queue system of Kearney to the system of Willcut because it provides more efficient computing for mobile computing systems as taught by the needs in [0006] of Kearney.


Claims 10-12 and 16 are rejected under 35 USC 103 as being unpatentable over US 2019/0076671 A1 to Willcut et al. (“Willcut”) in view of US 2013/0324784 A1 to Fredriksson (“Fredriksson”)”


Willcut teaches all of the limitations of claim 1. Willcut however does not explicitly teach:
wherein said "according to the standard radiotherapy plan, the master cloud server or the controlled computer conducts conversion to generate a specific radiotherapy plan that matches specific radiotherapy equipment" further comprises the following step: comparing parameter coincidence between the standard radiotherapy equipment and the specific radiotherapy equipment to be matched, and 
using the standard radiotherapy plan directly as the final radiotherapy plan if the parameter coincidence meets requirement of a 3Application No. To be assigned predetermined threshold, and if not, proceeding to the step (4).
Fredriksson teaches before the effective filing date of the current invention of optimizing radiotherapy treatment plans for patients [0007]. To achieve the optimization, the degree of optimization can be quantified for variables in the system, including DVH curves and dose distribution [0024]. Collimator parameters can be changed as well; to achieve a specialized treatment plan, specific parameters of the equipment can be changed (this is interpreted as specialized equipment) [0030]. The system can determine how much the parameters can be changed to achieve an optimized plan. It can be deduced that if a plan is not needed for optimization, then the parameters will not change or will be minimal in change based on the need for optimization and the plan will remain the same. This further indicates that a threshold can be set to either change or maintain the plan [0025].
Therefore, it would have been obvious to one of ordinary skill in the art of radiotherapy before the effective filing date of the current invention to include the optimization of 

Regarding claim 11:
Willcut/ Fredriksson teaches all of the limitations of claim 10. Willcut however does not explicitly teach:
wherein parameters to be compared between the standard radiotherapy equipment and the specific radiotherapy equipment to be matched comprise a source parameter and a multi- leaf collimator parameter. 
Fredriksson however teaches before the effective filing date of the current invention that optimization parameters variables includes factors such as multi-leaf collimator leaf positions parameters and source parameters such as fluence map optimizations segments of radiation beams [0030].Optimization also considers the dose distribution curve which is the dose measurement characteristic data [0024]. 
Therefore, it would have been obvious to one of ordinary skill in the art of radiotherapy before the effective filing date of the current invention to include the comparison parameters of Fredriksson to the system of Willcut/Fredriksson because it increases efficiency in dose distribution in a patient as described in [0002] of Fredriksson.

Regarding claim 12:
Willcut/ Fredriksson teaches all of the limitations of claim 11. Willcut however does not explicitly teach:
wherein the source parameter is obtained by comparing dose measurement characteristic data of the source in a uniform or non-uniform medium; the dose measurement characteristic data is obtained by a three-dimensional dose curve; the multi-leaf collimator parameter comprises blade size and pair number, maximum open field size, and whether to allow staggering. 
Fredriksson however teaches before the effective filing date of the current invention that optimization parameters variables includes factors such as multi-leaf collimator leaf positions parameters (considers other factors such as angles leaf positions and source parameters such as fluence map optimizations segments of radiation beams [0029, 0030].Optimization also considers the dose distribution curve which is the dose measurement characteristic data [0024]. 
Therefore, it would have been obvious to one of ordinary skill in the art of radiotherapy before the effective filing date of the current invention to include the comparison parameters of Fredriksson to the system of Willcut/Fredriksson because it increases efficiency in dose distribution in a patient as described in [0002] of Fredriksson.

Claim 16 is rejected in a similar manner to claim 12.


Conclusion
The following sources have been considered as relevant but have not been used in the above rejections:
Foreign patent CN106777916 to Lin et al. teaches of operational methods and the operational state of radiotherapy equipment, calculates the parameters for the therapy, and provides a queue system for the workflow of radiation sessions for patients.
NPL “A GPU accelerated and Monte Carlo based…” to Ma et al. describes further optimizing a radiotherapy plan for a patient using Monte Carlo algorithms

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE B SIOZOPOULOS whose telephone number is (571)272-6719. The examiner can normally be reached Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/CONSTANTINE B. SIOZOPOULOS/
Examiner
Art Unit 3686



/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686